Case 19-11133-TPA       Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39      Desc Main
                                 Document      Page 1 of 21


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                           )      Case No. 19-11133-TPA
Carl D. Richter                                  )      Chapter 13
Jennifer A. Richter                              )
              Debtors                            )
                                                 )      Related to Documents
                                                 )      # 29 and 30
United States Trustee                            )
             Movant                              )
             v.                                  )
                                                 )
Carl D. Richter                                  )
Jennifer A. Richter, and                         )
Ronda J. Winnecour, Chapter 13 Trustee           )
              Respondents                        )

     TRUSTEE’S BRIEF IN OPPOSITION U.S. TRUSTEE’S MOTION TO DISMISS

I.     INTRODUCTION

       The United States Trustee (UST) erroneously contends that Chapter 13 relief is not

available to joint debtors if one spouse is lawfully employed under state law by a medical

marijuana business. The UST makes this assertion notwithstanding that the plan is to be

funded solely by moneys not associated with the medical marijuana business and without

regard to that business’s legal standing under state law. The Motion to Dismiss is

couched as an objection to Debtors’ “good faith.” Under the circumstances of this case

there is no evidence of a lack of good faith.

       Alleging that one debtor in a joint case works for a medical marijuana business

does not establish bad faith supporting dismissal of a chapter 13 case. The UST must

admit that the business is completely legal under state law and that the Department of

Justice has publicly declared that it will not pursue the debtor or her employer so long as

that business complies with state law. As a matter of law, it cannot be bad faith to seek

Chapter 13 relief based on these facts.

                                                                                          1
Case 19-11133-TPA      Doc 52     Filed 04/29/20 Entered 04/29/20 18:08:39         Desc Main
                                 Document      Page 2 of 21


       The argument of the UST appears to be that a debtor who has any connection,

however tenuous, with what is, under Pennsylvania state law, a legal medical marijuana

business, must be denied the opportunity to seek bankruptcy relief. This argument is not

tethered to any provision of the Bankruptcy Code. The UST concedes this point by

defaulting, as it must, to an argument that the filing was in bad faith – a fact-based

inquiry on the totality of circumstances that the UST cannot win.

       This case involves a husband and wife filing jointly. Mr. Richter is disabled and

receives social security disability income which is to fund the chapter 13 plan payment.

Mrs. Richter is employed by a medical marijuana business. She took this job following

her husband’s disability and after her efforts to find other employment proved fruitless.

She took this job solely to support herself, her husband, and their two daughters. The

UST offers the Richters a Hobson’s choice. They can choose unemployment (in a local

environment where reemployment is exceedingly unlikely), in which case they lack the

income required for minimal necessities or the ability to reorganize; or they must forego

the fresh start protections of bankruptcy, in which case they will be subject to collection

efforts of their creditors. This choice is particularly unavailing in this time of coronavirus

sequestration when unemployment is at a record high.

       Fortunately, the Bankruptcy Code requires no such Hobson’s choice. There is no

per se requirement that joint debtors be denied bankruptcy relief simply because one of

them is employed in a legal medical marijuana business. Rather, the law is clear that

whether relief can be granted turns on whether the case was filed and the Chapter 13

plan has been proposed in “good faith.” Under the “totality of circumstances” analysis,

the Richters satisfy the requirements of good faith under both sections.

       The Richters are not public enemies number one and two, are not members of a

                                                                                             2
Case 19-11133-TPA       Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39     Desc Main
                                 Document      Page 3 of 21


crime family (much less heads of such a family), are not members of a cartel, and are not

drug pushers selling drugs from the trunk of their car late at night. They are not seeking

bankruptcy protection so that they can pursue a criminal enterprise, but are typical

consumer debtors, seeking bankruptcy protection because of consumer debt. There is

nothing about this case that indicates a lack of bankruptcy good faith. The only reason

this case is before the Court is because of the mess created by the inconsistency between

federal and state laws on the production, distribution, and use of medical marijuana in

Pennsylvania, a mess that Mr. and Mrs. Richter had no part in creating. The question of

bankruptcy good faith, which is the only matter at issue, is subject to discretion of the

Bankruptcy Court and that discretion is, under the facts of this case, best exercised by

the denial of the Motion to Dismiss.

II.   BRIEF STATEMENT OF THE FACTS

                             Facts specific to instant case

      This case was filed on November 14, 2019. According to the Richter’s Schedules,

Mrs. Richter earns gross monthly income of $3,329.88, and Mr. Richter is unemployed

and receives $1,181 monthly in Social Security Disability income. Schedule J lists

monthly expenses as $2,563.45. The Richters’ initially filed plan proposes to pay $840.23

per month to the Chapter 13 Trustee for 60 months out of Mr. Richter’s Social Security

Disability income.    The Richters are below median income debtors, and their plan

payments are current. The debts that the Richters have reported consist of typical

consumer debts.      There is no evidence of financial extravagance before or after the

petition. The Richters’ motive for seeking relief is that they are unable to pay their

consumer debts.

      At the Meeting of Creditors held on January 28, 2020, Mrs. Richter informed the

                                                                                         3
Case 19-11133-TPA     Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39       Desc Main
                               Document      Page 4 of 21


Trustee’s counsel that she works for a company that sells medical marijuana. The

company is authorized and regulated under Pennsylvania state law.          Mrs. Richter’s

employer conducts business in full and open view of both state and federal authorities.

In the course of her employment, Mrs. Richter pays the employee portion of payroll taxes,

which includes federal, state, and local income tax.

      The Trustee’s counsel was advised that Mrs. Richter took the job with her current

employer after her husband had a severe heart attack. Prior to that time Mr. Richter’s

income had supported the family. The Richters have two daughters, ages 8 and 10. Prior

to Mrs. Richter’s current employment she had a part time job at a garden center, which

did not pay enough to support her family. The area of northwestern Pennsylvania where

the Richters live has been economically depressed for a long time. The economic impact of

the current pandemic is presumably making things worse.

      Mrs. Richter accepted her current employment because it would provide income

needed to support her family. The Trustee has been advised that Mrs. Richter believes

she cannot obtain employment that pays as well as her current job; that her employment

history consists of part-time jobs; and that no other full-time jobs are available to her.

Mr. Richter is physically unable to return to work.

      The Richters live in Jefferson County, Pennsylvania. The County has a population

of approximately 44,084 people and a median household income of $46,818.              The

Debtors’ household income is $42,420.60 per year.        Chapter 13 Statement of Your

Current Monthly Income and Calculation of Commitment Period, Doc. No. 7. Currently,

the “total civilian labor force (not seasonally adjusted) for Jefferson County in February

2020 was 20,700, of which 19,400 were employed and 1,300 were unemployed. The




                                                                                         4
Case 19-11133-TPA       Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39     Desc Main
                                 Document      Page 5 of 21


unemployment rate was 6.2%.”1

         The Trustee is unaware of any instance of deception by the Richters. The Trustee

believes the Debtors to have been forthright in their representations to the Court. They

appear to have honestly answered all questions posed by creditors and the Trustee both

before and after filing their petition.

        Pennsylvania actions relevant to the legalization of medical marijuana

         In legalizing medical marijuana in Pennsylvania, the general assembly found and

declared, among other things, that: scientific evidence suggests that medical marijuana is

one potential therapy that may mitigate suffering in some patients and also enhance

quality of life; and that a program which allows access to medical marijuana will enhance

patient safety while research into its effectiveness continues. 2    In other words, in

Pennsylvania, the manufacture of medical marijuana is considered a benefit that

enhances the quality of life for some patients. The manufacture and distribution of

medical marijuana was also identified as a Pennsylvania life-sustaining business during

the current Covid-19 pandemic.3 As an employee in what is considered a life-sustaining

business in Pennsylvania, Mrs. Richter not only contributes to the mitigation of suffering

and the enhancement of the quality of life for many Pennsylvania residents, but she also

contributes her fair share to the Federal, state and local purses.

    The Justice Department’s internal guidance on marijuana prosecution in states
        that have legalized its possession, use, manufacture, and sale reflects a
     determination that employment in the industry does not warrant prosecution

1  PA Dept. of Labor and Industry:
https://paworkstats.geosolinc.com/vosnet/lmi/default.aspx?pu=1&plang=E
(April 7, 2020). These numbers are presumably worse today due to the COVID-19
virus pandemic.
2 See Section 101 of the Medical Marijuana Act, 35 P.S. §§10231.101- 10231.2110
3 See https://www.media.pa.gov/pages/Health-details.aspx?newsid=746 ("Medical

marijuana grower/processors and dispensaries are considered life-sustaining
businesses under the Governor’s order for nonlife-sustaining businesses to close.")
                                                                                         5
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39         Desc Main
                                Document      Page 6 of 21



       In light of state ballot initiatives that legalized the possession of small amounts of

marijuana and that provided for state regulation of marijuana production, processing,

and sale, the Justice Department adopted a general policy of non-interference in August

2013. See James M. Cole, Deputy Attorney General, Memorandum for all United States

Attorneys, August 29, 2013 (the "Cole Memorandum"). 4

       As noted in the Cole Memorandum, the Justice Department only stepped in to

enforce the Controlled Substances Act (CSA) when the use, possession, cultivation, or

distribution of marijuana threatened to cause one of several harms, those being: a)

distribution of marijuana to minors; b) revenue from the sale of marijuana flowing to

criminal enterprises, gangs, and cartels; c) diversion of marijuana from states where it is

legal under state law in some form to other states; d) state-authorized marijuana activity

being used as a cover or pretext for the trafficking of other illegal drugs or other illegal

activity; e) promoting violence and the use of firearms in the cultivation and distribution



4  https://www.justice.gov/iso/opa/resources/3052013829132756857467.pdf. The
Chapter 13 Trustee (“Trustee”) realizes that the discrepancy between the Justice
Department’s non-enforcement of federal criminal law in those states that have
legalized marijuana and the UST’s attempt in the instant case to deny individuals
access to the federal courts because they are employed in state sanctioned activity is
tangential to the issues in this case. It is tempting to point out that the UST is an
office within the same Department of Justice that has officially declared it will not
prosecute Mrs. Richter or the business she works for so long as Pennsylvania law is
respected. Perhaps the UST abuses its discretion to “prosecute” this Motion to
Dismiss, contrary to the official policy of the Justice Department. But the Court need
not go there. The Justice Department’s decision to take a “hands off” approach
supports the Trustee’s contention that there can be no per se rule. Practically
speaking, if the complained conduct was so egregious that the Debtors must be denied
the protections of the bankruptcy law simply on the basis of such conduct, common
sense suggests that the full resources of the federal government would be bought to
bear to stamp it out. On the other hand, if the most the federal government does in the
face of such an “affront” to federal criminal law is to give it a collective shrug, there is
no policy reason to diverge from the “totality of circumstances test.” Furthermore, that
collective shrug is, like all of the other factors in this case, only one of the many
                                                                                            6
Case 19-11133-TPA     Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39       Desc Main
                               Document      Page 7 of 21


of marijuana; f) exacerbation of drunk driving and other adverse public health

consequences associated with marijuana use; g) growing of marijuana on public lands

and the attendant public safety and environmental dangers posed by marijuana

production on public lands; and h) marijuana possession or use on federal property.

None of the identified harms exist in the instant case.

      The Cole Memorandum further observed that the federal priorities are less likely to

be threatened in jurisdictions that have enacted laws legalizing marijuana in some form

and that have also implemented strong and effective regulatory and enforcement systems

to control the cultivation, distribution, sale, and possession of marijuana. The Trustee

assumes that the UST would agree that Pennsylvania is such a jurisdiction and that a

debtor’s employment in the industry in Pennsylvania threatens no federal “priority.”

      On January 4, 2018, Jefferson B. Sessions rescinded the Cole Memorandum. 5

Significantly, though rescinding the Cole Memorandum, Mr. Sessions stated that he did

so because he believed the Justice Department already had well established general

principles that govern federal prosecutions requiring prosecutors to weigh all relevant

considerations including federal law enforcement priorities, the seriousness of the crime,

the deterrent effect of criminal prosecution, and the cumulative impact of particular

crimes on the community.6

      In January 2019, Attorney General William P. Barr implicitly rescinded Mr.

Sessions rescission of the Cole Memorandum, while acknowledging the mess created by




circumstances to be considered in determining whether the Debtors are, as a matter of
fact, acting in good faith by seeking bankruptcy relief.
5 https://www.justice.gov/opa/press-release/file/1022196/download.
6 Even under the Sessions rescission, federal prosecutors were directed to consider

the totality of circumstances in deciding whether the conduct warrants prosecution.
By contrast, the UST seems to argue the Federal judiciary lacks discretion to decide
                                                                                         7
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39      Desc Main
                                Document      Page 8 of 21


the opposition of state and federal criminal law on the question of marijuana. 7

       The Justice Department is on public record that it will not prosecute Mrs. Richter

for a violation of the CSA solely on the basis that she is a W2 employee of a manufacturer

of medical marijuana authorized and regulated under Pennsylvania state law.           The

Trustee contends that the UST is bound by the official pronouncements of the

Department of Justice and thus cannot maintain its Motion to Dismiss or Objection to

Confirmation without some evidence of bad faith other than the benign fact of Mrs.

Richter’s employment. There is no such evidence.

III.   LEGAL ARGUMENT

(A)    Under the totality of the circumstances, the Debtors’ Chapter 13 Petition
       meets the good faith requirements of 11 U.S.C. § 1307(c).

       Though there is overlap between the evaluation of the good faith elements of 11

U.S.C. §1307(c) and §1325(a)(3), see, e.g., McKinney v. McKinney (In re McKinney), 507

B.R. 534, 552 (Bankr. W.D. Pa. 2014) (citing In re Young, 2013 Bankr. LEXIS 5056, *3

(Bankr. M.D. Pa. Dec. 2, 2013) (the same totality of the circumstances test for

determining whether to dismiss a case under §1307 is used to evaluate whether a plan

was filed in good faith)), there are differences between the two sections.

       Section 1307, and specifically, sub-part (c), states that: "A court may dismiss a

case for cause when it is deemed to be in the best interests of creditors and the estate."



whether, under the totality of circumstances, the Richters are acting in bankruptcy
good faith.
7https://www.judiciary.senate.gov/imo/media/doc/Barr%20Responses%20to%20Boo

ker%20QFRs1.pdf, Q.15, p. 217. As recorded in the excerpt, Mr. Barr, in the course of
his testimony observed, “However, I think the current situation is untenable and really
has to be addressed. It’s almost like a backdoor nullification of federal law. . . . I’m
not going to go after companies that have relied on the Cole Memorandum
(emphasis added). However, we either should have a federal law that prohibits
marijuana everywhere—which I would support myself, because I think it’s a mistake
                                                                                         8
Case 19-11133-TPA      Doc 52     Filed 04/29/20 Entered 04/29/20 18:08:39          Desc Main
                                 Document      Page 9 of 21


(Emphasis added.) Section 1307(c) provides a non-exhaustive list of factors that may

constitute a basis for dismissal. In re Lilley, 91 F.3d 491, 494 (3d Cir. 1996). None of the

factors listed in §1307(c) expressly, or implicitly, requires dismissal of a Chapter 13 filed

by a W2 employee of a state sanctioned medical marijuana business.

       Lilley holds that a lack of good faith in filing, though not among the listed factors in

the section, is sufficient cause for dismissal under section 1307(c). Id. at 496. The UST

seeks dismissal for bad faith based on the narrow thread that Mrs. Richter is a W2

employee of a state sanctioned medical marijuana business. 8

       As set forth in Lilley, the good faith inquiry is a fact-intensive determination, in

light of the totality of the circumstances, and is best left to the discretion of the

bankruptcy court. Id. See also, In re Monteleone, 553 B.R. 288, 293 (Bankr. W.D. Pa.

2016) (noting that Bankruptcy Court has considerable discretion in determining whether

'cause' for dismissal exists). Factors relevant to the totality of the circumstances inquiry

may include the nature of the debts, the timing of the petition, how the debts arose, the

debtor's motive in filing the petition, how the debtor's actions affected creditors, the

debtor's treatment of creditors both before and after the petition was filed, and whether

the debtor has been forthcoming with the bankruptcy court and the creditors. Lilley, 91

F.3d at 496.

       The underlying inquiry into good faith is focused on the debtor’s intent, and

whether the filing constitutes an abuse of the provisions, purposes, and spirit of the


to back off on marijuana. However, if we want a federal approach, if we want states to
have their own laws, then let’s get there, and let’s get there the right way.”
8 The UST does allege that the case should be dismissed because the plan makes no

provision for payment to unsecured creditors. The Trustee perceives this to be, in the
first instance, a question of whether the plan represents the Richters’ best efforts,
which is a question better addressed at the time of final confirmation.
                                                                                              9
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39         Desc Main
                                Document     Page 10 of 21


bankruptcy law. Hackerman v. Demeza (In re Demeza), 567 B.R. 473, 477 (Bankr. M.D.

Pa. 2017). See also Karanikas v. Cartwright (In re Cartwright), 2014 Bankr. LEXIS 2518,

*21 (Bankr. M.D. Pa. 2014) (“The focus of the good faith inquiry in Chapter 13 is often

whether the filing is fundamentally fair to creditors and, more generally, is fundamentally

fair in manner that complies with spirit of Bankruptcy Code.”) It is important that

dismissal for "bad faith" should only occur in narrow circumstances so as to avoid “a risk

of judicial usurpation of the legislative power to determine the scope of and eligibility for

bankruptcy relief in general or under a particular chapter.” In re Manfredi, 434 B.R. 356,

359 (Bankr. M.D. Pa 2010). A finding of lack of good faith should not be made lightly,

and dismissal should be utilized only in egregious cases that entail concealed or

misrepresented assets and/or sources of income, lavish lifestyles, and intention to avoid a

large single debt based upon conduct akin to fraud, misconduct or gross negligence. Id.

(citing Perlin v. Hitachi Capital America Corp., 497 F.3d 364, 373 (3d Cir. 2007)).

       As the moving party, the UST has an initial burden of production to place the

Richters' good faith in issue. In re Krebs, 2001 Bankr. LEXIS 552, *12 (Bankr. E.D. Pa.

Apr. 27, 2001). Although debtors have the ultimate burden of persuasion on the question

of good faith, the moving party must still present sufficient evidence of bad faith to

legitimately put the matter at issue.

       (1)    Mrs. Richter’s employment in the legal Pennsylvania medical marijuana
              industry does not alone satisfy the burden of production or support dismissal;
              there is no per se rule that this case must be dismissed.

       There is no controlling authority in this circuit on whether employment in the legal

Pennsylvania medical marijuana industry, alone, warrants dismissal of a chapter13 case

on “good faith” grounds. This Court writes on a clean slate.

       Olson v. Van Meter (In re Olson), 2018 Bankr. LEXIS 480 (9th Cir. B.A.P. Feb. 5,
                                                                                           10
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39        Desc Main
                                Document     Page 11 of 21


2018), is instructive on the proper analysis when confronted with a good faith challenge.

In Olson, the bankruptcy court’s dismissal of a chapter 13 case was reversed by the 9th

Circuit B.A.P.. The case involved a 92-year old legally-blind debtor who resided in an

assisted living facility and who was the owner of a shopping center that leased space to a

marijuana dispensary before and after the commencement of the case. Id. at *7. The 9th

Circuit B.A.P. found that the bankruptcy court failed to articulate the legal basis for

dismissal. Id. at *13. The B.A.P. held that the case could potentially have been dismissed

for bad faith under § 1307(c) only after the consideration of the totality of the

circumstances. Significantly, the concurrence in Olson observed that “[a]lthough debtors

connected to marijuana distribution cannot expect to violate federal law in their

bankruptcy case, the presence of marijuana near the case should not cause mandatory

dismissal.” 9 Id. at *18.

       Albeit redundant, a consideration of the totality of circumstances requires a

consideration of the totality of the circumstances. The only relevant circumstance that

the UST offers in support of its contention that Mrs. Richter is acting in bad faith is that

she is employed in business that the Department of Justice could, but has declared it

won’t, prosecute for violation of federal law. The federal government has chosen to: (a)

honor state sovereignty; and (b) to allow such businesses to operate. Debtors who work

in an industry deemed beneficial and life-sustaining to state residents, who contribute to

the funding of federal, state, and local government through payroll taxes, and who, as

gainfully employed citizens, contribute to the local economy as well as supporting their



9 Cf. Northbay Wellness Grp., Inc. v. Beyries, 789 F.3d 956, 960-61 (9th Cir. 2015)
(bankruptcy court abused its discretion by failing to conduct the balancing test
required by doctrine of unclean hands, and instead determining that unclean hands
applied solely because the creditor had engaged in marijuana distribution).
                                                                                          11
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39        Desc Main
                                Document     Page 12 of 21


day to day living expenses, are acting in good faith under any rational view.10

       The fact that Mrs. Richter works in the medical marijuana industry in a state

where it is legal under circumstances that would not be prosecuted by the federal

government affects no creditors, is immaterial to the treatment of creditors, reflects no

lack of disclosure, was not the cause for the bankruptcy, and in no way constitutes an

abuse of the provisions, purposes, and spirit of bankruptcy law.         The Richters filed

Chapter 13 for an opportunity to pay their creditors to the extent they are able under

protection of the bankruptcy court, not as part of a scheme to violate federal criminal law.

       There is nothing in the express language of the Bankruptcy Code that prohibits a

debtor entangled in the conflict between federal and state laws on medical marijuana from

seeking bankruptcy relief. The per se dismissal for a lack of good faith advocated by the

UST simply because of employment in the marijuana industry usurps the legislative

power to determine the scope of and eligibility for bankruptcy relief.

       The UST’s argument that the Chapter 13 Standing Trustee cannot handle

marijuana tainted money fails utterly on several levels. Of course, the Internal Revenue

Service and other government agencies and instrumentalities do exactly what the UST

accuses the Trustee of doing – they handle payroll taxes and other payments by both Mrs.

Richter and her employer. Ironically the UST itself does the same – in this very case the

UST received 28.33% of the filing fee paid by the Richters. See 28 U.S.C. §589a(b)(1)(B).

The Court and the Trustee are not entangled in any violation of federal law. No such



10  The local office of the United States Trustee is, of course, acting in accordance with
the policies set by the program’s executive office. The Trustee is at a loss to explain
how the executive office’s policy to, in effect, punish W2 employees who work in a state
sanctioned industry can be reconciled with the overall justice department policy of
non-interference, or why it is that Mrs. Richter’s employer is permitted to operate free
                                                                                          12
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39        Desc Main
                                Document     Page 13 of 21


“harm” is occurring in this case. The Trustee is handling social security income, and

neither the Court nor the Trustee are entangled in Mrs. Richter’s employer’s business.

       Mrs. Richter’s employment is not the reason for the bankruptcy. The best interest

of creditors is hardly served by Mrs. Richter giving up her job so she could obtain

bankruptcy relief. If anything, the best interests of creditors is better served by her

continued employment.

       Whether the fact that Mrs. Richter’s employment in the Pennsylvania medical

marijuana business satisfies the UST’s burden of production, the totality of the

circumstances establishes good faith. Mrs. Richter is merely a W2 employee of a business

that is connected in some way with the medical marijuana industry. The Richters have

provided income records indicating that all necessary employment taxes have been

withheld and no evidence of a federal crime has been presented other than Mrs. Richter

testifying that her employer is somehow connected to the Pennsylvania medical marijuana

industry. Her employer is not a part of the bankruptcy estate in this case. The actions of

Mrs. Richter’s employer are irrelevant to the questions of (1) whether the Richters have

filed their petition in good faith, and (2) whether the Richters have proposed a plan by a

means prohibited by law.

       The Richters have reported a combined monthly income of $3,858.93, with

$2,563.45 reported in monthly expenses. (Doc. No. 1). Their Chapter 13 Plan proposes a

monthly plan payment of $840.23. (Doc. No. 8). Mr. Richter has indicated that his

monthly Social Security income is $1,181.00 per month and that he has voluntarily used

this otherwise exempt income to fund the plan it its entirety. (Doc. No. 33, ¶¶4, 5, and 9).


of the interference of the federal government, while her particular circumstances are
being subject to the level of prosecution they are.
                                                                                          13
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39          Desc Main
                                Document     Page 14 of 21


       Under the totality of the circumstances, the Richters’ petition was filed in good

faith and should not be dismissed under § 1307(c).

       (2)    The instant case is not a violation of §727(a)(8)

       The UST argues that the Debtors are seeking to circumvent the provisions of 11

U.S.C. § 727(a)(8) by using this chapter 13 case to discharge general unsecured debt.

       The UST has not and cannot cite any case in support of this argument. Section

727(a)(8) does not apply in a Chapter 13 case, and it is not a limit on eligibility for

Chapter 13 relief. The Code limits the ability to obtain a discharge in a Chapter 13 case

based on proximity of a Chapter 7 case. See 11 U.S.C. §1328(f). Congress has expressly

authorized a debtor to obtain a discharge in a Chapter 13 case filed four or more years

after a prior Chapter 7 filing. It cannot be bad faith or a violation of §727(a)(8) for the

Richters to file a Chapter 13 case for which they are eligible debtors.

       "'[I]t is not "bad faith for [the Debtor] to adhere to the provisions of the Bankruptcy

Code and, in doing so, obtain a benefit provided by it.'" Matter of Ogden, 570 B.R. 432,

438 (Bankr. N.D. Ga. 2017) (quoting In re Cranmer, 697 F.3d 1314, 1319 (10th Cir.

2012)). Where the Bankruptcy Code allows a debtor to discharge a debt in Chapter 13

that the debtor would not have otherwise been able to discharge in Chapter 7, it is not for

this Court to substitute its judgment for Congress'. In re Green, 2018 Bankr. LEXIS 899,

*4 (Bankr. S.D. Ga. Mar. 27, 2018).

       The UST seems to argue that it is bad faith for the Richters to be unable to pay a

greater portion of unsecured debts under the projected disposable income test in 11

U.S.C. §1325(b).   That test has nothing to do with Mrs. Richter’s employment. It is at

least confusing for the UST to argue that the Richters are not making their best effort

                                                                                            14
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39         Desc Main
                                Document     Page 15 of 21


while at the same time demanding that Mrs. Richter quit her job to be eligible for Chapter

13. To the extent it is the Richters’ treatment of unsecured creditors that truly concerns

the UST in this case (and it’s not really about Mrs. Richter’s employment), then perhaps

the objection, to meet the UST’s burden of production, ought to specify the amount it

believes should be available for unsecured creditors so the Richters can prepare a proper

response.

(B)    Section 1325(a)(3) requires the bankruptcy court to police the means by
       which a reorganization plan is proposed, not its substantive provisions; under
       the totality of circumstances test, this plan was proposed in good faith.

       “Before a bankruptcy court confirms a debtor's plan under Chapter 13, it must find

that the plan was filed in good faith.” See, e.g., In re Leone, 292 B.R. 243, 245 (Bankr.

W.D. Pa. 2003) (quoting In re Smith, 286 F.3d 461 (7th Cir. 2002)). The good faith inquiry

for purposes of §1325(a)(3) is narrower than §1307 (although utilizing the same totality of

circumstances analysis).

       Application of §1325(a)(3) is guided by the interpretation of §1129(a)(3) set forth in

In re Garvin v. Cook Invs. NW, SPNWY, LLC., 922 F.3d 1031 (9th Cir. 2019). The text of

§1325(a)(3) is identical to §1129(a)(3). Cases arising under Chapter 11 illustrate the way

in which §1325(a)(3) operates in Chapter 13 cases. The Garvin court held that the good

faith requirement of §1129(a)(3) focuses on the manner in which the plan has been

“proposed,” not the substantive provisions of the plan. Id. at 1033. Just as in Chapter

11 cases, other provisions of the Code test the propriety of the content of the chapter 13

plan. Mrs. Richter’s employment does not preclude plan confirmation under §1325(a)(3).

This interpretation is guided strictly by the text of the statute. Id. The 9th Circuit

explained,

              [T]he phrase "not by any means forbidden by law" modifies the
                                                                                           15
Case 19-11133-TPA       Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39          Desc Main
                                 Document     Page 16 of 21


               phrase "[t]he plan has been proposed." An interpretation that
               reads the words "has been proposed" out of the second prong
               of the requirement would be grammatically nonsensical, i.e.,
               "The plan has been . . . not by any means forbidden by law."
               Moving the reference to illegality to before "proposed" fares no
               better, i.e., "The plan, not by any means forbidden by law, has
               been proposed in good faith." The Trustee's position would
               require us to rewrite the statute completely, rather than resort
               to its clear meaning. See Duncan v. Walker, 533 U.S. 167,
               174, 121 S. Ct. 2120, 150 L. Ed. 2d 251 (2001) ("It is our duty
               to give effect, if possible, to every clause and word of a
               statute." (internal quotation marks omitted)).

Id. at 1035.

       The Garvin case involved a challenge by the UST to confirmation, when the

proposed plan involved the debtor receiving rental income from a company that grew

marijuana. Id. The objection was denied. Id. at 1034. Garvin found that §1129(a)(3),

merely “directs bankruptcy courts to police the means of a reorganization plan’s proposal,

not its substantive provisions.” Id. at 1033. The Court explained that this interpretation

will not “result in bankruptcy proceedings being used to facilitate legal violations,”

because bankruptcy courts may consider other sections of the Code in determining

whether the debtor’s illegal conduct is abuse, and (more importantly) “confirmation of a

plan does not insulate debtors from prosecution for criminal activity, even if that activity

is part of the plan itself.” Id. at 1036 citing In re Food City, Inc., 110 B.R. 808, 812

(Bankr. W.D. Tex. 1990). This conclusion came with a solemn warning that there is “no

need to convert the bankruptcy judge into an ombudsman without portfolio, gratuitously

seeking out possible “illegalities” in every plan, a result that would be inimical to the basic

function of bankruptcy judges in bankruptcy proceedings.” Id.

       On the subject of good faith in the context of a proposed plan in the Third Circuit,

see In re Emerge Energy Servs. LP, 2019 Bankr. LEXIS 3717, *47-48 (Bankr. D. Del. Dec.

5, 2019):
                                                                                             16
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39       Desc Main
                                Document     Page 17 of 21


              The term ‘good faith’ is undefined in the Bankruptcy Code, but the
              Third Circuit has found that ‘the important point of inquiry is the
              plan itself and whether such a plan will fairly achieve a result
              consistent with the objectives and purposes of the Bankruptcy
              Code.’ Accordingly, courts generally require that a plan ‘be
              proposed with honesty and good intentions and with a basis for
              expecting that reorganization can be achieved…[or with]
              fundamental fairness in dealing with the creditors.’ In determining
              whether a plan is proposed in good faith, courts consider the
              totality of the circumstances, focusing ‘more to the process of the
              plan development than the content of the plan.’ ‘Good faith is
              shown when the plan has been proposed for the purpose of
              reorganizing the debtor, preserving the value of the bankruptcy
              estate, and delivering that value to creditors.’

       Accordingly, the good faith in the context of a proposed plan is measured by

whether it will fairly achieve results consistent with the Bankruptcy Code, is proposed

honestly and with good intentions, is feasible, is fundamentally fair to creditors; and

ultimately whether the plan is proposed for purposes of reorganization, preservation of

asset value, and returning such value to the creditors as they are entitled to such under

the Code.

       Trustee believes that the final determination of good faith in the proposing of the

plan needs to be evaluated in the context of the version of the plan for which final

confirmation is sought. At this stage, the only evidence offered of a lack of good faith is

that Mrs. Richter works in a legal Pennsylvania medical marijuana business. That,

however, has nothing to do with Bankruptcy purposes of the plan, the Richters’ honesty

and intentions, the plan’s ultimate fairness to creditors, and goals to be achieved by the

plan (which is the reorganization of their financial affairs).

 (C)   Cases cited by the U.S. Trustee are distinguishable.

       Trustee believes the cases relied upon by the UST are distinguishable. Cases

consisting of Chapter 11 reorganizations of marijuana related businesses are obviously


                                                                                         17
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39          Desc Main
                                Document     Page 18 of 21


distinguishable from a case involving a W2 employee. Generally speaking, however, any

case that treats involvement in state sanctioned marijuana business as a per se basis for

dismissal misapplies the totality of circumstances test for dismissal. As noted above, the

Trustee believes this Court writes on a clean slate, and that the better approach is to look

at the totality of the circumstances and whether the case is in the best interests of

creditors rather than whether the debtor violates a federal criminal statute that the

federal government has determined it will not enforce in this case.

       Setting aside the obviously incomparable cases filed under other chapters of the

Bankruptcy Code, this case is distinguishable from the five chapter 13 and 7 cases that

the UST cites as authority. This case is distinguishable from In re Burton, 610 B.R. 633

(B.A.P. 9th Cir. 2020), in that the Richters are not shareholders or proprietors of an illegal

business, nor are they seeking to fund their plan from the proceeds of illegal activities.

Rather, they are funding a plan from Mr. Richter’s social security benefits while Mrs.

Richter is lucky to have any employment.

       In re McGinnis, 453 B.R. 770 (Bankr. D. Ore. 2011), is distinguishable because the

debtor undervalued certain property on his schedules, and most markedly, because the

plan was dependent on establishing an ownership interest in a marijuana business.

       In re Johnson, 532 B.R. 55 (Bankr. W.D. Mich. 2015), involved a sixty-six year old

debtor who owned and operated a sole proprietorship “caregiver” operation in his home,

that included 25 marijuana plants. The case involved business ownership of marijuana

assets rather than a W2 employee of a separately owned business.

       In In re Arenas, 535 B.R. 845 (B.A.P. 10th Cir. 2015), involved an attempted

conversion to Chapter 13 by a debtor who owned property that included a commercial


                                                                                            18
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39        Desc Main
                                Document     Page 19 of 21


building used as a marijuana grow-house and 25 marijuana plants, reflecting, yet again,

an attempt to protect the ownership interest in marijuana assets.

       In In re Andrick, 604 B.R. 577 (Bankr. D. Colo. 2019), confirmation was denied to a

Chapter 13 debtor whose budget included an expense of $900 per month for medical

marijuana. Accordingly, the problem in that case was that confirmation would have, in

effect, sanctioned the use of marijuana to the exclusion of the payment of creditors. The

instant case involves no attempt to pay for a drug (prohibited by the CSA) in lieu of paying

creditors.

       The Richters do not intend to operate a business buying or selling marijuana, or

use their income to purchase marijuana. The Richters are attempting to reorganize their

consumer finances through a chapter 13 repayment plan wholly funded by social security

income. There remains a possibility that the final iteration of the plan will provide for a

dividend to unsecured creditors. In light of the totality of the circumstances, the petition

and proposed plan meet the requirements of good faith in §§ 1307 and 1325. It is not the

Bankruptcy Court’s responsibility to oversee the prosecution of the criminal laws, but to

apply the bankruptcy law. Here, the Debtors have proposed a plan in good faith and not

by any means forbidden by law. Therefore, the UST’s motions to deny confirmation and

dismiss this case should be denied.11

IV.    CONCLUSION

       In this time of uncertainty and economic peril, the position of the UST is short-

sighted and lacking in compassion. The Richters live in an area of the state suffering

economic hardship. They support two young children and have not missed a chapter 13


11If, however, the Court determines that the Debtors’ conduct is unacceptable, the
Court should provide Mrs. Richter some period of time to find other employment.
                                                                                          19
Case 19-11133-TPA      Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39       Desc Main
                                Document     Page 20 of 21


plan payment. They are attempting to pay their creditors. Unemployment is at a record

high, many thousands of people are suffering the medical and economic effects of Covid-

19, and the Richters are among those people with a plan for survival. It is consistent with

the purposes of Bankruptcy Code to afford them the opportunity for economic survival.

       For the foregoing reasons, the U.S. Trustee’s Objection to Debtors’ Plan and Motion

to Dismiss should be DENIED.



                                          RONDA J. WINNECOUR,
                                          CHAPTER 13 TRUSTEE
Date: April 29, 2020
                                          By: /s/ Owen W. Katz
                                          Owen W. Katz, PA I.D. 36473
                                          U.S. Steel Tower, Suite 3250
                                          600 Grant Street
                                          Pittsburgh, PA 15219
                                          (412) 471-5566
                                          Email: okatz@chapter13trusteewdpa.com




                                                                                         20
Case 19-11133-TPA       Doc 52    Filed 04/29/20 Entered 04/29/20 18:08:39    Desc Main
                                 Document     Page 21 of 21



                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                          )      Case No. 19-11133-TPA
Carl D. Richter                                 )      Chapter 13
Jennifer A. Richter                             )
              Debtors                           )
                                                )      Related to Documents
                                                )      # 29 and 30
United States Trustee                           )
             Movant                             )
             v.                                 )
                                                )
Carl D. Richter                                 )
Jennifer A. Richter, and                        )
Ronda J. Winnecour, Chapter 13 Trustee          )
              Respondents                       )


                             CERTIFICATE OF SERVICE


      I, the undersigned, certify that, in addition to NEF service on parties having

entered their appearance in this case, I served or caused to be served on April 29, 2020,

the foregoing document upon each of the following parties in interest by United States

first-class mail, postage prepaid, addressed as follows:

Norma Hildenbrand, Trial Attorney
Liberty Center, Suite 970
1001 Liberty Avenue
Pittsburgh, Pennsylvania 15222

Sharon L. Smith, Esquire
197 Main Street
Brookville, PA15825

                                                /s/Rosa Richard
                                                Office of Chapter 13 Trustee
                                                US Steel Tower – Suite 3250
                                                600 Grant Street
                                                Pittsburgh, PA 15219
                                                (412) 471-5566
                                                cmecf@chapter13trusteewdpa.com

                                                                                       21
